Appellate Case: 21-8035     Document: 010110649558       Date Filed: 02/25/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         February 25, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-8035
                                                    (D.C. No. 0:20-CR-00200-ABJ-1)
  JORDAN MICHAEL MCCOWAN,                                       (D. Wyo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BALDOCK, and PHILLIPS, Circuit Judges.
                   _________________________________

       Jordan Michael McCowan pled guilty to being a felon in possession of a

 firearm under 18 U.S.C. § 922(g)(1). The district court sentenced him to 37 months

 in prison. He argues on appeal that the court erred when it imposed a four-level

 enhancement under U.S. Sentencing Guidelines Manual (“U.S.S.G.”)

 § 2K2.1(b)(6)(B) (U.S. Sent’g Comm’n 2018), for possessing a firearm in connection




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-8035     Document: 010110649558        Date Filed: 02/25/2022     Page: 2



 with another felony offense. Exercising jurisdiction under 28 U.S.C. § 1291 and

 18 U.S.C. § 3742(a), we affirm.

                                   I. BACKGROUND

                                   A. Factual History

       In September 2020, Mr. McCowan drove Lonnie Lieurance, Larry Turner, and

 Daniel Powell to an apartment complex in Cheyenne, Wyoming, to sell drugs to Jana

 Herd and Greg Branch. Mr. McCowan was unarmed but knew Mr. Lieurance had a

 handgun and Mr. Turner had pepper spray. Shortly after the group arrived at

 Ms. Herd’s apartment, an altercation ensued. Mr. Branch shot Mr. Lieurance and

 Mr. Turner. Mr. Lieurance shot Ms. Herd while trying to shoot Mr. Branch. All six

 individuals fled the scene. After running to the parking lot, Mr. McCowan

 encountered Mr. Lieurance, who said he had been shot. Mr. McCowan helped him

 into the car, drove him to a nearby gas station, and called 911. Mr. Lieurance then

 gave his gun to Mr. McCowan, who fled before officers arrived.

       In a “very convoluted” investigation, ROA, Vol. III at 57, most of those

 involved either refused to cooperate or gave inconsistent statements, see, e.g., id.

 at 59 (noting Mr. Lieurance “gave a couple of different stories”); id. at 58

 (suggesting Mr. Branch provided inconsistent statements). The police eventually

 located Mr. McCowan and discovered the handgun in his refrigerator freezer. He

 told the police that he and his cohorts went to Ms. Herd’s apartment to sell a baggie

 of baking soda but represented it as cocaine. He said that he kept the firearm because

 “he was afraid of retaliation for the incident,” id. at 50, and that he hid it because he


                                             2
Appellate Case: 21-8035    Document: 010110649558        Date Filed: 02/25/2022    Page: 3



 knew he was a felon and “was not supposed to have a gun,” id. at 31. Law

 enforcement did not recover any drugs and was not “sure who shot who first.”

 Id. at 58.

                                 B. Procedural History

        A federal grand jury indicted Mr. McCowan for being a felon in possession of

 a firearm in violation § 922(g)(1). He pled guilty under a written plea agreement.

 1. Presentence Report

        The United States Probation Office submitted a presentence investigation

 report (PSR). It recommended (1) a base offense level of 14 under U.S.S.G.

 § 2K2.1(a)(6)(A); (2) a four-level enhancement under § 2K2.1(b)(6)(B) because

 Mr. McCowan “used or possessed any firearm or ammunition in connection with

 another felony offense”; and (3) a three-level reduction under U.S.S.G.

 § 3E1.1(a)-(b) for accepting responsibility. The rationale for the four-level

 enhancement was that Mr. McCowan possessed Mr. Lieurance’s gun in connection

 with being an accessory after the fact to aggravated assault committed by

 Mr. Lieurance. The PSR recommended a total offense level of 15, a criminal history

 category of VI, and a Guidelines range of 41 to 51 months in prison.

        Mr. McCowan objected to the § 2K2.1(b)(6)(B) enhancement, arguing there

 was no evidence of an aggravated assault because it was unclear who shot first and

 Mr. Lieurance may have shot in self-defense. He did not otherwise object to the

 PSR.




                                            3
Appellate Case: 21-8035    Document: 010110649558        Date Filed: 02/25/2022     Page: 4



 2. Sentencing Hearing

       At the sentencing hearing, the Government argued, based on the PSR and

 testimony of an investigating officer, that “multiple theories” supported the

 enhancement: Mr. McCowan possessed the gun in connection with (1) a felony drug

 offense, (2) being an accessory after the fact to aggravated assault by Mr. Lieurance,

 and (3) being an accessory after the fact to Mr. Lieurance’s possession of the firearm

 as a felon. Id. at 68. The district court found no evidence for the third theory—that

 Mr. McCowan knew Mr. Lieurance was a felon prohibited from possessing the gun—

 but it did find the record supported the other two theories. In particular, the court

 noted that a conviction is not required for the other “felony offense” under

 § 2K2.1(b)(6)(B), and observed “we have that situation clearly involved in this

 matter, in that another conviction has not been obtained for any drug offense or . . .

 for an aggravated assault charge.” Id. at 76.

       The district court concluded that § 2K2.1(b)(6)(B) applied because

 (1) Mr. McCowan and Mr. Lieurance “were involved in a drug offense”;1 (2) it was

 “a fair inference” that Mr. Lieurance brought the gun “for protection and to ensure

 that the offense would occur”; and (3) “the shooting occurred in that environment”


       1
          Although the court stated it would “never know” for certain whether the
 drugs were real, ROA, Vol. III at 76, it doubted Mr. McCowan’s statement that the
 drugs were fake, see id. at 72 (noting Mr. McCowan stated the drugs were fake “after
 the fact”); id. at 83 (questioning why, “if [Mr. McCowan’s] story is true” and he
 planned to sell baking soda as cocaine, he would “take that risk and carry a gun . . .
 in any event”); see also id. at 81 (stating Mr. McCowan’s record included “drug
 crimes”).


                                             4
Appellate Case: 21-8035    Document: 010110649558        Date Filed: 02/25/2022      Page: 5



 and “in [Mr. McCowan’s] presence.” Id. at 76-77. The court acknowledged the

 enhancement was “a close question,” id. at 76, and made “a substantial difference” in

 the Guidelines calculation, id. at 75.

       The Government and defense counsel agreed to a one-level reduction because

 Mr. McCowan’s possession of the gun was “fleeting.” Id. at 79-80. At an offense

 level of 14, his Guidelines range was 37 to 46 months. The Government

 recommended a sentence at the low-end, and the court sentenced Mr. McCowan to

 37 months in prison. This appeal followed.

                                    II. DISCUSSION

                              A. Issue and Standard of Review

       Mr. McCowan contends the district court procedurally erred in enhancing his

 sentence under § 2K2.1(b)(6)(B). “We review the district court’s application of the

 Sentencing Guidelines for abuse of discretion. In applying that standard, we review

 questions of law de novo and factual findings for clear error.” United States v. Stein,

 985 F.3d 1254, 1266 (10th Cir.) (citation and quotations omitted), cert. denied,

 142 S. Ct. 425 (2021). As such, “we will not disturb the district court’s factual

 findings unless they have no basis in the record, and we view the evidence and

 inferences therefrom in the light most favorable to the district court’s determination.”

 United States v. Hoyle, 751 F.3d 1167, 1174 (10th Cir. 2014). To find clear error,

 “we must be convinced that the sentencing court’s finding is simply not plausible or

 permissible in light of the entire record on appeal, remembering that we are not free




                                            5
Appellate Case: 21-8035    Document: 010110649558         Date Filed: 02/25/2022    Page: 6



 to substitute our judgment for that of the district judge.” United States v. Garcia,

 635 F.3d 472, 478 (10th Cir. 2011) (quotations omitted).

                                   B. Legal Background

       “[T]he government must prove facts supporting a sentencing enhancement by a

 preponderance of the evidence.” Id. The question here is whether “the defendant

 used or possessed any firearm or ammunition in connection with another felony

 offense.” U.S.S.G. § 2K2.1(b)(6)(B).

       The Application Notes to § 2K2.1 clarify the elements of (b)(6)(B):2

              (1) “another felony offense” is “any federal, state, or local
              offense, other than the . . . [underlying] firearms
              possession . . . offense, punishable by imprisonment for a
              term exceeding one year, regardless of whether a criminal
              charge was brought, or a conviction obtained.” § 2K2.1
              cmt. n.14(C).

              (2) possession of a firearm is “in connection with” another
              felony offense “if the firearm . . . facilitated, or had the
              potential of facilitating, another felony offense.” Id.
              § 2K2.1 cmt. n.14(A).

              (3) “the court must consider the relationship between the
              instant offense and the other offense, consistent with
              relevant conduct principles.” Id. § 2K2.1 cmt. n.14(E)
              (citing U.S.S.G. § 1B1.3(a)(1)-(4) & cmt.).

       Relevant conduct includes “all acts and omissions” “during the commission of

 the offense of conviction, in preparation for that offense, or in the course of



       2
          See generally United States v. Morris, 562 F.3d 1131, 1136 (10th Cir. 2009)
 (noting we apply the Application Notes unless they “so far depart from the language
 of the [g]uideline that they are inconsistent with, or a plainly erroneous reading of the
 guideline” (brackets and quotations omitted)).


                                             6
Appellate Case: 21-8035    Document: 010110649558       Date Filed: 02/25/2022      Page: 7



 attempting to avoid detection or responsibility for that offense.” § 1B1.3(a)(1). This

 applies not only to the defendant’s “acts and omissions,” id. § 1B1.3(a)(1)(A), but

 also those of others that were “within the scope of,” “in furtherance of,” and

 “reasonably foreseeable in connection with [jointly undertaken] criminal activity,” id.

 § 1B1.3(a)(1)(B). Relevant conduct further includes “all acts and omissions” covered

 by (a)(1)(A) and (a)(1)(B) “that were part of the same course of conduct or common

 scheme or plan as the offense of conviction.” § 1B1.3(a)(2). Depending on the

 circumstances, multiple relevant-conduct principles may apply. Id. § 1B1.3 cmt. n.2.

                                      C. Application

       We consider whether the Government carried its burden on the “three

 elements” of § 2K2.1(b)(6)(B)—“(1) [the defendant] use[d] or possess[ed] a firearm

 (2) in connection with (3) another felony offense.” United States v. Marrufo,

 661 F.3d 1204, 1207 (10th Cir. 2011). This appeal turns on the second element.

       On the first element, Mr. McCowan admits he possessed Mr. Lieurance’s gun.

 On the third element, Mr. McCowan contests the district court’s determination that

 the other “felony offense” was accessory after the fact to aggravated assault by

 Mr. Lieurance. See Aplt. Opening Br. at 11-12 (arguing “[t]he shooting could have

 been in self-defense and therefore not a crime”). But he admits that he went to

 Ms. Herd’s apartment “for a drug offense,” id. at 4, and he does not contest the

 court’s determination that the other “felony offense” was “a drug offense,” ROA,




                                            7
Appellate Case: 21-8035     Document: 010110649558          Date Filed: 02/25/2022     Page: 8



 Vol. III at 76.3 We therefore focus, as Mr. McCowan does, on the “in connection

 with” element under § 2K2.1(b)(6)(B). See United States v. Sanchez, 22 F.4th 940,

 942 (10th Cir. 2022); Marrufo, 661 F.3d at 1207.

        Possession of a firearm is “in connection with” another felony offense if “the

 firearm . . . facilitated, or had the potential of facilitating, another felony offense.”

 U.S.S.G. § 2K2.1 cmt. n.14(A); see also id. § 2K2.1 cmt. n.14(B) (noting “the

 presence of [a] firearm” “in close proximity to drugs” has the potential to facilitate a

 “drug trafficking offense”). “[F]acilitate” means “to make easier.” Marrufo,

 661 F.3d at 1207.

        As the district court found, Mr. Lieurance brought the gun to the drug deal “for

 protection and to ensure that the offense would occur.” ROA, Vol. III at 77. The

 firearm potentially made the drug offense easier and thus was “in connection with”

 the offense. See United States v. Gambino-Zavala, 539 F.3d 1221, 1230 (10th Cir.

 2008) (stating the firearm “had the potential to facilitate illegal drug transactions by

 helping [the defendant] protect himself and his drug supply”).4




        3
       See 21 U.S.C. §§ 841(a)(1), (b)(1)(c), 846. We thus need not address his
 argument regarding accessory after the fact to aggravated assault.
        4
          See also United States v. Flores, 149 F.3d 1272, 1280 (10th Cir. 1998)
 (noting, with respect to an enhancement under U.S.S.G. § 2D1.1(b)(1) for possessing
 a dangerous weapon in connection with a drug crime, that “the weapon may simply
 serve as a potentially deadly means of protecting the trafficker’s goods”); United
 States v. Bunner, 134 F.3d 1000, 1006 (10th Cir. 1998) (“Handguns are widely
 recognized as a tool of the drug dealers trade.”).


                                              8
Appellate Case: 21-8035    Document: 010110649558        Date Filed: 02/25/2022    Page: 9



         Mr. McCowan counters, without citation to authority, that he possessed the

 gun only after the drug deal and therefore did not possess the gun “in connection

 with” the offense. Whether or not he possessed the gun during the drug offense,

 § 2K2.1(b)(6)(B) plainly encompasses possession of the firearm “in connection with”

 another felony offense.5 Hiding a firearm that was used during a felony drug offense

 fits the bill.

         Moreover, the relevant-conduct principles embodied in § 2K2.1(b)(6)(B)

 extend to Mr. Lieurance’s bringing a gun to the drug deal and the drug offense

 constituting jointly undertaken criminal activity. And Mr. McCowan’s

 (1) participation in the drug offense, (2) receipt and possession of the gun

 immediately after the offense, (3) hiding the gun, and (4) continued possession of the

 gun for two days after the drug offense were “part of the same course of conduct”

 underlying his felon-in-possession conviction.6 See U.S.S.G. § 1B1.3(a)(2).




         5
          The Sentencing Commission could have been more explicit if it intended that
 the firearm be possessed during the other felony. See, e.g., 18 U.S.C. § 924(c)(1)(A)
 (prohibiting the possession of a firearm “during and in relation to” a drug trafficking
 crime).
         6
          See also § 1B1.3 cmt. n.5(B)(ii) (stating, in pertinent part, that
 “[o]ffenses . . . may . . . qualify as part of the same course of conduct if they are
 sufficiently connected or related to each other as to warrant the conclusion that they
 are part of a single episode”); id. § 1B1.3(a)(2) (noting the “course of conduct”
 relevant-conduct principle applies “to offenses of a character for which § 3D1.2(d)
 would require grouping of multiple counts”); id. § 3D1.2(d) (listing § 2K2.1 as a
 groupable offense).


                                            9
Appellate Case: 21-8035     Document: 010110649558         Date Filed: 02/25/2022   Page: 10



         Mr. McCowan’s conduct and Mr. Lieurance’s conduct that is attributable to

  Mr. McCowan satisfy the “in connection” element of § 2K2.1(b)(6)(B).

  “[R]einforcing this analysis is our obligation to defer to the district court’s

  application of section 2K2.1(b)(6) to the facts.” Marrufo, 661 F.3d at 1209. Because

  the record shows that Mr. McCowan possessed a firearm in connection with a felony

  drug offense, the district court properly applied § 2K2.1(b)(6)(B).

                                    III. CONCLUSION

         We affirm Mr. McCowan’s sentence and the district court’s judgment.


                                               Entered for the Court


                                               Scott M. Matheson, Jr.
                                               Circuit Judge




                                              10